Citation Nr: 1109166	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-41 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the lower extremities, to include of the feet, legs, and knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from February 1946 to January 1949.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A Travel Board hearing was held in December 2005 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In February 2007 the Board denied the Veteran's claim of entitlement to service connection for arthritis of the lower extremities, to include of the feet, legs, and knees.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a July 2008 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded because the Board did not discuss whether a medical examination was necessary to satisfy the duty to assist.  

In December 2008 the claim was remanded primarily for a VA examination to determine the current nature and likely etiology of the claimed arthritis of the lower extremities, to include of the feet, legs, and knees.  The requested examination was conducted in January 2009, and the report was added to the record.  However, as some medical questions remained, additional medical opinion was obtained by from a VA specialist.  His December 2009 opinion is also of record.  

In April 2010, the Board remanded the claim for additional private and VA records.  It is noted that records were added to the claims file and are available for review.  Additional examination regarding the etiology of the claimed arthritis of the lower extremities, to include the feet, legs, and knees, was conducted in November 2010, and that report has also been added to the file.  

The case is now ready for further appellate review.  


FINDING OF FACT

An arthritic disability involving the lower extremities was not shown in service and arthritis was not shown within the first year after service, and no such disability has been linked by competent evidence to disease or injury in service.  


CONCLUSION OF LAW

Arthritis of the lower extremities was neither incurred nor aggravated in active service and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in December 2003, December 2004, March 2005, March 2006, and April 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, numerous VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2010 letter mentioned above.  


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The record contains private and VA diagnoses of osteoarthritis, rheumatoid arthritis, gouty arthritis, and degenerative joint disease (DJD) of multiple joints.  These diagnoses satisfy the first element of Hickson.  The Board's review of the claims file reflects that a private physician reported joint pain (in the back and leg) beginning as early as 1959 with initial diagnosis of arthritis upon private and VA records in the 1970s.  

In regard to the second element of Hickson, evidence of inservice incurrence or aggravation, the STRs do not show complaints or diagnoses regarding arthritis.

However, in various statements the Veteran and a comrade asserted inservice hospitalizations for arthritis.  The Veteran has reported inservice hospitalization in October and November 1946 for arthritis of bilateral feet at 49th Group Field Hospital while in Terrina, Italy, just outside of Leghorn; and also in Bramburg, Germany.  In testimony before the undersigned the Veteran asserted hospitalization for arthritic condition in December 1948 at Fort Womack Army Hospital, prior to separation in January 1949.  He also reported treatment at the Fayetteville VA Medical Center in 1951.  Significantly, however, the record contains STRs (including treatment records from Leghorn, Italy) and besides the notation regarding 1st degree bilateral pes planus noted at separation, there is no mention of treatment regarding the lower extremities.  Moreover, the spine and extremities were considered clinically normal at the separation examination conducted in January 1949.

Also of record is a dispensary chit that is dated in December 1948, which was submitted by the Veteran.  This document indicates that he was permitted to wear low quarter shoes due to arthritic conditions of the feet.

Also missing in this case for a favorable outcome for the Veteran is medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury which is the third element of Hickson.

Regarding the question of nexus, and as noted earlier, the Board requested (in a 2008 remand) that an examination be conducted to determine the current nature and likely etiology of the claimed arthritis of the lower extremities, to include of the feet, legs, and knees.  The requested examination was conducted in January 2009.  However, the diagnoses of the lower extremities were deferred, and no opinion as to etiology was provided.  It was noted by the examiner that review of the medical records showed that the Veteran was given low quarter shoes for arthritis of the feet while on active duty.  

In a June 2009 addendum, the VA examiner provided the diagnoses of chondrocalcinosis of the knees, and hallux valgus and calcaneal spurs of the left foot, and hallux valgus deformity and calcaneal spurs of the right foot.  The examiner opined that it was less likely than not that the current day foot problems and knee problems were associated with active duty.  For rationale, it was noted that no chronic foot or knee problems were found in the STRs and no documentation of ongoing foot and knee problem was indicated until many years later.  

In October 2009, the Veteran's service representative argued that the 2009 VA examination was inadequate in that the examiner's rationale for opining that current lower extremity conditions were unrelated to service was rebutted by the examiner's own findings.  The Board agreed and found the 2009 report to be of little probative value.  

In November 2009 the Board requested an expert medical opinion regarding the etiology of claimed arthritis of the lower extremities, to include of the feet, legs, and knees, from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2010).  The opinion, dated in December 2009 was associated with the other evidence in the claims file for consideration shortly thereafter.  

The VHA opinion was provided by a specialist in orthopedic surgery.  Following his review of the claims file and his lengthy restatement of the Veteran's medical history, the specialist provided the following opinion:

In my opinion, based on a record review, this veteran has symptoms consistent with generalized joint pain and he now clearly has pseudogout.  It is possible it was pseudogout since the onset of joint pain, but only knee radiographs in the late 90s prove it is present.  I am unable to clearly define a point when his pain started but June 1970 is the first documentation of complaints.  He would have been working as a heavy laborer in brick masonry for over 27 years and certainly that would be stressful on the joints and can lead to pain.  The veteran feels his arthritis is related to exposure to harsh environments but pseudogout cannot be caused by cold weather exposure.  I do not think that his 8 week hospitalization would have been for pseudogout, since medications for treatment were available at that time and he would have been effectively treated in a much shorter period.  Pseudogout attacks, even untreated, usually only last a few days, not weight weeks.  The veteran stated in 2005 that during his hospitalization he received shots and radiation treatment for his condition, but radiation treatment is not appropriate for gout, pseudogout, or degenerative arthritis.  Based on the waiver chit, he had a temporary condition causing pain in his feet, but no evidence of chronic condition.  If the patient had ongoing foot pain for the entire month before his separation physical, I would think his physician would have had documented the treatment.  

I believe this is not likely a service connected medical problem since there is no clear diagnosis of chondrocalcinosis, degenerative arthritis or gout while in the service.  

Additional VA examination was conducted in November 2010 regarding the etiology of arthritis of the lower extremities, to include of the feet, legs, and knees.  The examiner diagnosed bilateral hallux valgus, bilateral heels spurs, and left great toe bunion.  The examination report reflects that the Veteran could wiggle his toes without pain.  There was no foot edema.  His gait had already been described.  Peripheral pulses were grade 1+.  He had mild heel calluses bilaterally.  He had dystrophic toenails in the first toe bilaterally.  He had hammertoes in toes 2-5 bilaterally which were passively correctable.  He did not have flat feet.  The Veteran has hallux valgus of 5 degrees on the right and 30 degrees on the left.  There was active motion of the metatarsophalangeal (MTP) joint of the great toe bilaterally.  The Claimant reported that he experienced pain everywhere the examiner touched.  On the left side, the Veteran had a bunion at the first MTP joint.  X-rays of the feet done in 2009 showed no acute changes.  X-rays in 2008 showed hallux valgus deformities involving both feet and bilateral calcaneal spurs, left greater than right.  He also had a bunion deformity involving the head of the first metatarsal.  


As his opinion, the examiner provided the following:

In reviewing the patient's medical records, the only notations that I can see were that he was given low-quarter shoes for arthritis of the feet (that was noted on the previous compensation and pension examination done in 2009).  Given the lack of chronicity noted for foot pain, I would state that is less likely as not that the patient's current foot pain is a continuation of the foot pain from his time spent in the military.

Analysis

After review of the evidence as summarized above, with respect to Hickson element (1), current disability is demonstrated and that element is met.  However, as to element (2), inservice disease or injury, the Veteran's STRs are negative for any inservice report and/or diagnosis of chronic arthritis of the lower extremities, to include of the feet, legs, and knees.  Accordingly, Hickson element (2) is not satisfied.

Moreover, moving to crucial Hickson element (3), medical nexus, with the exception of the Veteran's own opinion there is no medical evidence of record that links the Veteran's currently diagnosed arthritis of lower extremities to his active duty military service.  Rather, each nexus opinion rendered by professionals in the field pertinently attributes the Veteran's current problems to nonservice-related events.

The lack of any evidence of any complaints of joint pain of the lower extremities from the time of the Veteran's separation in 1949 until 1959 with actual initial diagnosis of arthritis in 1970 is evidence which tends to show that the Veteran did not experience arthritis of the lower extremities continuously after service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  Moreover, the appellant was in a strenuous occupation during this time and did not report joint pain to the joints under appeal.

In short, any contentions raised by the Veteran or his representative that he experienced arthritis of the lower extremities continually since service are outweighed by the lack of objective evidence of any such symptomatology for years after service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  Accordingly, service connection may not be established via continuity of symptomatology under 38 C.F.R. § 3.303(b) (2010).

Therefore, Hickson elements (2) and (3), have not been satisfied, and the Veteran's claim fails on these bases.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative service treatment records and post-service treatment records (indicating a disorder that began years after service).  The Board cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 1979, approximately 30 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, to the extent that he contends that these conditions have existed since service, the Board simply does not find the Veteran to be credible.

It is noted that there is a document indicated to be a dispensary chit dated in December 1948.  It is a photocopy and indicates that the Veteran was allowed to wear low quarter shoes for 30 days due to "arthritic conditions of the feet."  This document is viewed as having little probative value.  There is no notation concerning how the diagnosis was reached.  There is no original in the service treatment records, and there is no evidence that there were X-rays of the feet done at any time in service.  Further, he might well have been allowed to wear low shoes secondary to the flat feet that are noted.  Finally, the separation examination contains no pertinent findings and there is no treatment for arthritis or other foot impairment for many years after service, despite working in a strenuous profession.

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).  Here, there is no evidence that the Veteran's arthritis was incurred or aggravated during active service or that it is related to service.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.

In summary, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis of the lower extremities, to include of the feet, legs, and knees.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for arthritis of the lower extremities, to include of the feet, legs, and knees, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


